DETAILED ACTION
This office action is responsive to communication filed on July 2, 2021.
AFCP 2.0
Applicant’s request for entry into AFCP 2.0 is acknowledged, but is denied because the response cannot be reviewed and a search conducted in the limited time authorized under this pilot program.  Therefore, the response is being reviewed under pre-pilot practice.
Response to Amendment
The amendment filed July 2, 2021 will not be entered as it would require further search and/or consideration.  For instance, claim 5 is amended to recite material from previously objected-to claim 8.  However, claim 5 is not amended to recite the material from intervening claims 6 and 7.  As such, claim 5 is different in scope from previously presented claim 8, and thus requires further search and/or consideration.
Additionally, the Examiner notes that independent claims 1, 5 and 12-15 each recite “the operation amount when the image capturing device has been subjected to a manual pan operation”.  However, these claims do not previously recite an operation amount.  Therefore, it is unclear what this limitation is referring to.  Furthermore, claim 6 recites “an operation amount”.  It is unclear if the operation amount recited in claim 6 is the same as the operation amount recited in parent claim 5 or a different operation amount.  Claim 7 also recites “the operation amount”, and it is unclear if this operation amount is the same as the operation amount recited in parent claim 6 or the operation amount recited in parent claim 5. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALBERT H CUTLER whose telephone number is (571)270-1460.  The examiner can normally be reached on approximately Mon - Fri 8:00-4:30.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on (571)272-7564.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALBERT H CUTLER/Primary Examiner, Art Unit 2696